DETAILED ACTION

Response to Amendment
Applicant's amendment filed 2/4/2022 has been entered.  Currently, claims 1 and 3-13 are pending and claim 2 is cancelled.


Allowable Subject Matter
Claims 1 and 3-13 are allowed.


The following is an examiner’s statement of reasons for allowance:
Upon reconsideration, there would have been no rationale save improper hindsight to have adjusted the torque/tension of the take up shaft to be lower than the torque/tension of the feed shaft by an amount of from 50 to 250 Pa based upon the disclosure of Hamamoto.  The adjustment of the torque/tension in Hamamoto is done to transport the sheet “at a constant speed” by the front drive roller [0039].  If the torque/tension of the take up roller was made less than feed shaft this would have meant that the sheet would not be transported forward at a constant speed.  
The prior art does not teach or suggest an inkjet recording method that includes ejecting an active-radiation curable ink onto a recording medium using an inkjet process and curing the ejected ink by irradiation with active radiation, wherein an unwinding stress in the recording medium is larger than a winding stress in the recording medium 
The closest prior art that the Examiner found was Nakata (US 2017/0348988).  Nakata teaches in Figure 3 that the common method in the art of tensioning these roll-to-roll devices is that the front tension, i.e. winding tension, is greater than the back tension, i.e. the unwinding tension.  This would be similar to what is happening in Hamamoto as would be understood by one having ordinary skill in the art, and therefore this would be completely opposite to what is claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerard Higgins/Primary Examiner, Art Unit 1759